EXHIBIT 10.1

SUPERVALU INC.

2007 STOCK PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

This STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of                     , 2007, which is the grant date (the “Grant
Date”), by and between SUPERVALU INC., a Delaware corporation (the “Company”),
and             , the individual whose name appears below (“Executive”).

The Company has established the 2007 Stock Plan (the “Plan”), under which key
employees of the Company and its Affiliates may be granted stock appreciation
rights. Executive has been selected by the Company to receive stock appreciation
rights subject to the provisions of this Agreement and the Plan. Capitalized
terms that are used in this Agreement, that are not defined, shall have the
meanings ascribed to them in the Plan.

In consideration of the foregoing, the Company and Executive hereby agree as
follows:

1. Grant of Stock Appreciation Rights; Term. The Company hereby grants Executive
the stock appreciation rights (the “SAR”) with respect to              shares
(the “Shares”) of Common Stock of the Company. The grant price of the SAR is
$             per share (the “Grant Price”). The SAR is subject to the terms and
conditions set forth in this Agreement, and the terms and provisions of the
Plan. To accept the SAR, Executive must sign and return a copy of this Agreement
to the Company or this Agreement must be delivered and accepted through an
electronic medium in accordance with procedures established by the Company
within ninety (90) days after the Grant Date. By so doing, Executive
acknowledges receipt of this Agreement and the Plan, and represents that he or
she has read and understands the same and agrees to be bound by this Agreement
and terms and provisions of the Plan. A copy of the Plan is available upon
Executive’s request. In the event that any provision of this Agreement is
inconsistent with the terms and provisions of the Plan, the terms and provisions
of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

The term of the SAR shall be for a period of seven (7) years from the Grant Date
and shall terminate at the close of business on the seventh anniversary of the
Grant Date (the “Expiration Date”) or such shorter period as provided for
herein.

2. Vesting; Exercisability; Transferability.

(a) Except as otherwise provided in this Agreement, (i) twenty percent (20%) of
the SAR shall vest on the Grant Date and the remaining portion shall vest in
four (4) equal annual installments commencing on each anniversary of the Grant
Date and (ii) the vested portion of the SAR may be exercised in whole or part at
any time prior to the Expiration Date.

(b) Unless otherwise determined by the Committee, the SAR shall not be
transferable other than by will or the laws of descent and distribution. More
particularly, the SAR may not be assigned, transferred, pledged or hypothecated
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the SAR contrary to these
provisions, or the levy of any execution, attachment or similar process upon the
SAR, shall be void.

3. Effect of Termination of Employment. Following the termination of Executive’s
employment with the Company or an Affiliate for any of the reasons set forth
below, Executive’s right to exercise the SAR, as well as that of Executive’s
beneficiary or beneficiaries, shall be as follows:



--------------------------------------------------------------------------------

(a) Voluntary or Involuntary. If Executive’s employment is terminated
voluntarily or involuntarily for any reason other than retirement, death or
permanent disability, Executive may exercise the SAR prior to the Expiration
Date, at any time within a period of up to two (2) years after such termination
of employment, to the full extent of the portion of the SAR which was vested as
of the date of termination of Executive’s employment. However, the Committee
may, in its sole and absolute discretion, except in the case of the termination
of Executive’s employment following the occurrence of a Change of Control (as
defined in Section 4), during a period of seventy-five (75) days after such
termination of employment and following ten (10) days’ written notice to
Executive, reduce the period of time during which the SAR may be exercised to
any period of time designated by the Committee, provided such period is not less
than ninety (90) days following termination of Executive’s employment.

(b) Retirement. Executive shall be deemed to have retired, solely for purposes
of this Agreement, in the event that Executive’s employment terminates for any
reason other than death or disability and Executive is at least 55 years of age.

(i) If Executive retire(s) and Executive has completed ten (10) or more years of
service with the Company or an Affiliate, the unvested portion of the SAR shall
immediately vest in full. Thereafter, Executive may exercise the SAR at any time
prior to the Expiration Date, to the full extent to which the SAR was not
previously exercised.

(ii) If Executive retire(s) and Executive has completed less than ten (10) years
of service with the Company or an Affiliate, Executive may exercise the SAR
prior to the Expiration Date, at any time within period of up to two (2) years
after the date of Executive’s retirement, to the full extent of the portion of
the SAR which was vested as of the date of Executive’s retirement.

(c) Death Prior to Age 55. If Executive’s death occurs before Executive attains
the age of fifty-five (55), while Executive is employed by the Company or an
Affiliate, or within three (3) months after the termination of Executive’s
employment, the unvested portion of the SAR shall immediately vest in full.
Thereafter, the SAR may be exercised prior to the Expiration Date, by
Executive’s beneficiary(ies), or a legatee(s) under Executive’s last will, or
Executive’s personal representative(s) or the distributee(s) of Executive’s
estate, to the full extent to which the SAR was not previously exercised:

(i) At any time within a period of up to two (2) years after Executive’s death
if Executive’s death occurs while Executive is employed, or

(ii) At any time within a period of up to two (2) years following the
termination of Executive’s employment if Executive’s death occurs within three
(3) months of termination of Executive’s employment.

(d) Death After Age 55. If Executive’s death occurs after Executive attains the
age of fifty-five (55), while Executive is employed by the Company or an
Affiliate, or within three (3) months after the termination of Executive’s
employment, the unvested portion of the SAR shall immediately vest in full.
Thereafter, the SAR may be exercised prior to the Expiration Date, by
Executive’s beneficiary(ies), or a legatee(s) under Executive’s last will, or
Executive’s personal representative(s) or the distributee(s) of Executive’s
estate, to the full extent to which the SAR was not previously exercised:

(i) At any time, if Executive has completed ten (10) or more years of service
with the Company or an Affiliate; or

(ii) If Executive has completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of up to two (2) years
after the date of Executive’s death if such occurs while Executive is employed,
or within a period of up to two (2) years after the date of termination of
Executive’s employment if Executive’s death occurs within three (3) months of
termination of Executive’s employment.

 

2



--------------------------------------------------------------------------------

(e) Disability Prior to Age 55. If Executive’s employment terminates before
Executive attains the age of fifty-five (55), as a result of a permanent
disability, the unvested portion of the SAR shall immediately vest in full.
Thereafter, the SAR may be exercised prior to the Expiration Date, by Executive
or by Executive’s personal representative(s), at any time within a period of up
to two (2) years after Executive’s employment terminates due to such permanent
disability, to the full extent to which the SAR was not previously exercised.

Executive shall be considered permanently disabled if Executive suffers from a
medically determinable physical or mental impairment that renders Executive
incapable of performing any substantial gainful employment, and is evidenced by
a certification to such effect by a doctor of medicine approved by the Company.
In lieu of such certification, the Company shall accept, as proof of permanent
disability, Executive’s eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

(f) Disability After Age 55. If Executive’s employment terminates as a result of
a permanent disability after Executive attains the age of fifty-five (55), the
unvested portion of the SAR shall immediately vest in full. Thereafter, the SAR
may be exercised prior to the Expiration Date, by Executive or by Executive’s
personal representative(s), to the full extent to which the SAR was not
previously exercised:

(i) At any time, if Executive has completed ten (10) or more years of service
with the Company or an Affiliate; or

(ii) If Executive has completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of two (2) years after
Executive’s employment terminates due to such permanent disability.

Executive shall be considered permanently disabled if Executive suffers from a
medically determinable physical or mental impairment that renders Executive
incapable of performing any substantial gainful employment, and is evidenced by
a certification to such effect by a doctor of medicine approved by the Company.
In lieu of such certification, the Company shall accept, as proof of permanent
disability, Executive’s eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

(g) Change in Duties/Leave of Absence. The SAR shall not be affected by any
change of Executive’s duties or position or by a temporary leave of absence
approved by the Company, so long as Executive continues to be an employee of the
Company or of an Affiliate.

4. Change of Control. In the event of the occurrence of a Change of Control of
the Company, the unvested portion of the SAR shall immediately vest and the SAR
shall become immediately exercisable in full. The term “Change of Control” means
any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this subsection (a), the following share acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company or
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or

(b) The consummation of any merger or other business combination of the Company,
the sale or lease of all or substantially all the Company’s assets or any
combination of the foregoing transactions (each a “Transaction”) other than a
Transaction immediately

 

3



--------------------------------------------------------------------------------

following which the stockholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own at
least sixty percent (60%) of the voting power, directly or indirectly, of
(i) the surviving corporation in any such merger or other business combination,
(ii) the purchaser or lessee of the Company’s assets, or (iii) both the
surviving corporation and the purchaser or lessee in the event of any
combination of Transactions; or

(c) Within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board of Directors of the Company by, or on the recommendation of
or with the approval of, at least three-fourths of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who has expressed an intent to effect a Change of Control or engage in
a proxy or other control contest); or

(d) Such other event or transaction as the Board of Directors of the Company
shall determine constitutes a Change of Control.

5. Company Rights. If Executive exercises the SAR within six (6) months prior to
or three (3) months after the date Executive’s employment with the Company or an
Affiliate terminates for cause or if Executive breaches any of the covenants
contained in Section 6 below, Executive must repay to the Company the amount
paid by the Company to Executive pursuant to Section 7(b) hereof as a result of
the exercise of the SAR granted hereunder as more particularly described in the
following paragraph.

The Company may exercise its rights by depositing in the United States mail a
written notice addressed to Executive at the latest mailing address for
Executive on the records of the Company (a) within thirty (30) days following
the termination of Executive’s employment for the repayment of the income
realized prior to such termination, or (b) within thirty (30) days after any
exercise of the SAR after Executive’s termination of employment. Within thirty
(30) days after the mailing of such notice, Executive must repay to the Company
the amount paid by the Company to Executive pursuant to Section 7(b) hereof as a
result of the exercise of the SAR granted hereunder.

Following the occurrence of a Change of Control, the Company shall have no right
to exercise its rights as set forth in this Section.

6. Covenants. In consideration of benefits described elsewhere in this
Agreement, and in recognition of the fact that, as a result of Executive’s
employment with the Company or any of its Affiliates, Executive has had or will
have access to and gain knowledge of highly confidential or proprietary
information or trade secrets pertaining to the Company or its Affiliates, as
well as the customers, suppliers, joint ventures, licensors, licensees,
distributors, or other persons and entities with whom the Company or any of its
Affiliates does business (“Confidential Information”), which the Company or its
Affiliates have expended time, resources, and money to obtain or develop and
which have significant value to the Company and its Affiliates, Executive agrees
for the benefit of the Company and its Affiliates, and as a material condition
to Executive’s receipt of benefits described elsewhere in this Agreement, as
follows:

(a) Non-Disclosure of Confidential Information. Executive acknowledges that
Executive will receive access or have received access to Confidential
Information about the Company or its Affiliates, that this information was
obtained or developed by the Company or its Affiliates at great expense and is
zealously guarded by the Company and its Affiliates from unauthorized
disclosure, and that Executive’s possession of this special knowledge is due
solely to Executive’s employment with the Company or one or more of its
Affiliates. In recognition of the foregoing, Executive will not at any time
during employment or following termination of employment for any reason,
disclose, use or otherwise make available to any third party, any Confidential
Information relating to the

 

4



--------------------------------------------------------------------------------

Company’s or any Affiliate’s business, products, services, customers, vendors,
or suppliers; trade secrets, data, specifications, developments, inventions, and
research activity; marketing and sales strategies, information, and techniques;
long and short term plans; existing and prospective client, vendor, supplier,
and employee lists, contacts, and information; financial, personnel, and
information system information and applications; and any other information
concerning the business of the Company or its Affiliates which is not disclosed
to the general public or known in the industry, except for disclosure necessary
in the course of Executive’s duties or with the express written consent of the
Company. All Confidential Information, including all copies, notes regarding,
and replications of such Confidential Information will remain the sole property
of the Company or its Affiliate, as applicable, and must be returned to the
Company or such Affiliate immediately upon termination of Executive’s
employment.

(b) Return of Property. Upon termination of employment with the Company or any
of its Affiliates, or at any other time at the request of the Company, Executive
shall deliver to a designated Company representative all records, documents,
hardware, software, and all other property of the Company or its Affiliates and
all copies of such property in Executive’s possession. Executive acknowledges
and agrees that all such materials are the sole property of the Company or its
Affiliates and that Executive will certify in writing to the Company at the time
of delivery, whether upon termination or otherwise, that Executive has complied
with this obligation.

(c) Non-Solicitation of Existing or Prospective Customers, Vendors, and
Suppliers. Executive specifically acknowledges that the Confidential Information
described in Section 6(a) includes confidential data pertaining to existing and
prospective customers, vendors, and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of the their businesses depends
upon the their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors, and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors, and suppliers. Therefore, during
Executive’s employment with the Company or any of its Affiliates and for the
twelve (12) months following termination of employment for any reason, Executive
agrees that Executive will not, except on behalf of the Company or its
Affiliates, or with the Company’s express written consent, solicit, approach,
contact or attempt to solicit, approach, or contact, either directly or
indirectly, on Executive’s own behalf or on behalf of any other person or
entity, any existing or prospective customers, vendors, or suppliers of the
Company or its Affiliates with whom Executive had contact or about whom
Executive gained Confidential Information during Executive’s employment with the
Company or its Affiliates for the purpose of obtaining business or engaging in
any commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 6(e)(i)) or cause such customer, supplier,
or vendor to materially change or terminate its business or commercial
relationship with the Company or its Affiliates.

(d) Non-Solicitation of Employees. Executive specifically acknowledges that the
Confidential Information described in Section 6(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
Executive further agrees that during Executive’s employment with the Company or
its Affiliates and for the twelve (12) months following termination of
employment for any reason, Executive will not, directly or indirectly, on
Executive’s own behalf or on behalf of any other person or entity, solicit,
contact, approach, encourage, induce or attempt to solicit, contact, approach,
encourage, or induce any of the employees or agents of the Company or its
Affiliates to terminate their employment or agency with the Company or any of
its Affiliates.

(e) Non-Competition. Executive covenants and agrees that during Executive’s
employment with the Company or any of its Affiliates and for the twelve
(12) months following termination of employment for any reason, Executive will
not, in any geographic market in which Executive worked on behalf of the Company
or any of its Affiliates, or for which Executive had any sales, marketing,
operational, logistical, or other management or oversight responsibility, engage
in or carry on, directly or indirectly, as an owner, employee, agent, associate,
consultant, partner, or in any other capacity, a business competitive with the
Business of the Company. This Section 6(e) shall not apply in the event of a
Change in Control as described in Section 4 above.

 

5



--------------------------------------------------------------------------------

(i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services, and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to Executive by the Company
or its Affiliates at any time during Executive’s employment with the Company or
any of its Affiliates.

(ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to 1% of the outstanding shares of a publicly-traded
company) or to consult, work in, direct, or have responsibility for any area of
such business, including but not limited to operations, logistics, sales,
marketing, finance, recruiting, sourcing, purchasing, information technology, or
customer service.

(f) No Disparaging Statements. Executive agrees that Executive will not make any
disparaging statements about the Company, its Affiliates, directors, officers,
agents, employees, products, pricing policies or services.

(g) Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 6 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective, or permanent) to enforce such covenants, in
addition to damages and other available remedies, and Executive consents to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to Company or any of its Affiliates for any breach
by Executive of this Section 6, Executive further agrees that the Company or
such Affiliate shall be entitled to recover its costs and attorneys’ fees
necessary to obtain such recovery. In addition, Executive agrees that upon
Executive’s breach of any covenant in this Section 6, the SAR, and any other
unexercised stock appreciation rights issued under the Plan or any other plan of
the Company will immediately terminate and the Company shall have the right to
exercise any and all of the rights described above including the provisions
articulated in Section 5.

(h) Enforceability of These Covenants. It is further agreed and understood by
Executive and the Company that if any part, term, or provision of this Agreement
should be held to be unenforceable, invalid, or illegal under any applicable law
or rule, the offending term or provision shall be applied to the fullest extent
enforceable, valid, or lawful under such law or rule, or, if that is not
possible, the offending term or provision shall be struck and the remaining
provisions of this Agreement shall not be affected or impaired in any way.

7. Manner of Exercise; Method of Payment; Withholding Taxes.

(a) Except as provided in Section 3, Executive cannot exercise the SAR unless at
the time of exercise Executive is an employee of the Company or an Affiliate.
Prior to Executive’s death, only Executive may exercise the SAR. The SAR may be
exercised by delivery to the Company at its principal office, attention:
Corporate Secretary, of a written notice which shall state that Executive elects
to exercise the SAR as to the number of Shares specified in the notice as of the
date specified in the notice. Note: In the event the SAR is exercised by any
person other than Executive pursuant to any of the provisions of Section 3
hereof, the notice of exercise must be accompanied by appropriate proof of such
person’s right to exercise the SAR.

 

6



--------------------------------------------------------------------------------

(b) The per Share amount payable to Executive in cash upon exercise of the SAR
shall be the excess, if any, of the Fair Market Value of one Share, on the date
of exercise, over the Grant Price, and shall be payable only in cash and not in
any Shares of Common Stock. The Company shall pay Executive the amount due upon
exercise of the SAR as soon as administratively practicable after exercise,
except that the Company shall withhold or collect from Executive such amounts as
are required to be withheld or collected by the Company under any applicable
federal, state, local or other tax laws or regulations for payroll withholding,
income or other tax purposes.

8. Arbitration. Executive and the Company agree that any controversy, claim, or
dispute arising out of or relating to this Agreement, or arising out of or
relating to Executive’s employment relationship with the Company or any of its
Affiliates, or the termination of such relationship, shall be resolved by
binding arbitration before a neutral arbitrator under rules set forth in the
Federal Arbitration Act, except for claims by the Company relating to
Executive’s breach of any of the covenants set forth in Section 6 above. By way
of example only, claims subject to the agreement to arbitrate include claims
litigated under federal, state and local statutory or common law, such as the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, including the Civil Rights Act of 1994, the Americans with
Disabilities Act, the law of contract and the law of tort. Executive and the
Company agree that such claims may be brought in an appropriate administrative
forum, but at the point at which Executive or the Company seek a judicial forum
to resolve the matter, the agreement for binding arbitration becomes effective,
and Executive and the Company hereby knowingly and voluntarily waive any right
to have any such dispute tried and adjudicated by a judge or jury. The foregoing
not to the contrary, the Company may seek to enforce the covenants set forth in
Section 6 above, in any court of competent jurisdiction. The agreement to
arbitrate shall continue in full force and effect despite the expiration or
termination of the SAR or Executive’s employment relationship with the Company
or any of its Affiliates. Executive and the Company agree that any award
rendered by the arbitrator shall be final and binding and that judgment upon the
final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to
Executive, the Company or any of its Affiliates had the matter been heard in
court. All expenses of the arbitration, including the required travel and other
expenses of the arbitrator and any witnesses, and the costs relating to any
proof produced at the direction of the arbitrator, shall be borne equally by
Executive and the Company unless otherwise mutually agreed or unless the
arbitrator directs otherwise in the award. The arbitrator’s compensation shall
be borne equally by Executive and the Company unless otherwise mutually agreed
or unless the law provides otherwise.

9. Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares covered by the SAR such that an adjustment is
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
adjust any or all of the number and type of Shares (or other securities or other
property) covered by the SAR and the Grant Price of the SAR.

10. Severability. In the event that any portion of this Agreement shall be held
to be invalid, the same shall not affect in any respect whatsoever the validity
and enforceability of the remainder of this Agreement.

11. No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving Executive the right to be retained as an employee of the
Company. In addition, the Company may at any time dismiss Executive from
employment, free from any liability or any claim under this Agreement, unless
otherwise expressly provided in this Agreement.

 

7



--------------------------------------------------------------------------------

12. Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

13. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this Agreement.

14. Notices. Executive should send all written notices regarding the SAR or the
Plan to the Company at the following address:

SUPERVALU INC.

P.O. Box 990

Minneapolis, MN 55440

Attn.: Corporate Secretary

15. No Rights of Stockholders. Neither Executive, Executive’s legal
representative nor a permissible assignee of this SAR shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares.

16. No Trust or Fund Created. Neither the Plan nor this Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Executive or any other
person.

17. Consultation With Professional Tax and Investment Advisors. The holder of
the SAR acknowledges that the grant, exercise, vesting or any payment with
respect to the SAR may have tax consequences pursuant to the Code or under
local, state, federal or international tax laws. The holder further acknowledges
that such holder is relying solely and exclusively on the holder’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the holder understands and agrees that
any and all tax consequences resulting from the SAR and its grant, exercise,
vesting or any payment with respect thereto is solely and exclusively the
responsibility of the holder without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse such
holder for such taxes or other items.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement on
the date set forth in the first paragraph hereof.

 

COMPANY: SUPERVALU INC. By:  

 

Name:   Burt M. Fealing Title:   Vice President, Corporate Secretary and Chief
Securities Counsel

 

EXECUTIVE:

 

Name:

 

 

Title:

 

 

 

8